Citation Nr: 0816824	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, to include as a result of exposure to radiation.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as a result of exposure to radiation.

3.  Entitlement to a disability rating greater than 20 
percent for service-connected duodenal ulcer with subtotal 
gastric resection.

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a rupture of the 
esophagus.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1947 and from June 1951 to August 1960.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which continued a 20 percent disability rating for 
the service-connected duodenal ulcer with subtotal gastric 
resection, which denied service connection for a right leg 
and left shoulder disorder, and which denied entitlement to a 
TDIU.

The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a rupture of the 
esophagus was denied by the RO in a September 2006 rating 
decision.  The veteran filed a timely notice of disagreement 
and a Statement of the Case was issued to the veteran in 
February 2007.  Thereafter, the veteran submitted a letter to 
the RO which was received in July 2007.  The Board has 
construed this letter as a substantive appeal, therefore, the 
issue will also be adjudicated by the Board.

As noted, the veteran is service-connected for a duodenal 
ulcer with subtotal gastric resection.  In April 2005, he 
underwent an esophageal dilation procedure which resulted in 
an esophageal perforation.  It appears from the record that 
the veteran is also asserting that he is entitled to service 
connection for residuals of the esophageal perforation as 
secondary to the service-connected duodenal ulcer with 
subtotal gastric resection.  The Board does not have 
jurisdiction of this issue regarding secondary service 
connection, as it has not yet been adjudicated by the RO.  
The issue is, therefore, referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  A right leg disorder has not been shown to have been 
incurred in or aggravated by service, including as a result 
of exposure to radiation.

2.  A left shoulder disorder has not been shown to have been 
incurred in or aggravated by service, including as a result 
of exposure to radiation.

3.  Duodenal ulcer with subtotal gastric resection is 
manifested by no more than continuous moderate manifestations 
of reflux and stomach pain.

4.  A rupture of the esophagus was not the result of or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical or surgical care in connection 
with an esophageal dilation procedure conducted in April 
2005, nor was it an event not reasonably foreseeable.

5.  The veteran is solely service-connected for a duodenal 
ulcer with subtotal gastric resection for which a 20 percent 
disability rating has been assigned; the current combined 
rating for the veteran's service-connected disability is 20 
percent.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right leg disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2007).

2.  The criteria for the establishment of service connection 
for a left shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2007).

3.  The criteria for a disability rating greater than 20 
percent for service-connected duodenal ulcer with subtotal 
gastric resection have not been met.  38 U.S.C.A. §  1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. Part 4, § 
4.114, Diagnostic Codes 7305, 7308 (2007).

4.  The criteria for compensation benefits for additional 
disability of a rupture of the esophagus as a result of an 
esophageal dilation procedure conducted in April 2005 at a VA 
medical facility, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.358 (2007).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2004 and April 2006, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in April 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the claims for service connection, for an 
increased disability rating, and for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  Additionally, the appeal was readjudicated by way of 
the February 2007 Supplemental Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the notice letters cited above.  Specifically, the April 
2006 notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issues were thereafter readjudicated by way of the 
February 2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service and VA medical treatment records have been obtained.  
The veteran has also been afforded appropriate VA 
examinations.  With regard to the service connection claims, 
they are being denied on the basis that no competent medical 
evidence has been submitted which links any such current 
disorder to his active service.  In this circumstance, there 
is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a current right leg or left shoulder 
disability that is related to his active service.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are 15 types of cancer 
that are presumptively service-connected.  38 U.S.C. § 
1112(c); 38 C.F.R. § 3.309(d). Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be 
service-connected, provided that certain conditions specified 
in that regulation are met.

Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed veteran, may 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946; or the 
veteran's presence at certain specified additional locations.  
38 C.F.R. § 3.309(b)(i), (ii).

The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx)cancer of the lung; and 
(xxi) cancer of the ovary.  38 U.S.C.A. § 1112(c) and C.F.R. 
§ 3.309(d)(2).

The provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) provide a presumption of service connection for 
certain diseases in the case of a radiation-exposed veteran, 
meaning one who was involved in a listed radiation risk 
activity in service.  38 C.F.R. § 3.311 provides instruction 
on the development of claims based on exposure to ionizing 
radiation although the regulation does not provide a 
presumption of service connection under Section 3.309(d).  
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

Notwithstanding the foregoing presumptive provisions, it has 
been determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right leg and left shoulder disorders

A review of the veteran's service medical records reveals 
that there is no evidence of a right leg or left shoulder 
disease or injury during his period of active service.

Subsequent to service, a VA examination report dated in June 
1961 shows that musculoskeletal examination revealed no 
symptoms associated with a right leg or left shoulder 
disorder.  There was no related diagnosis.

A VA general medical examination report dated in August 1993 
shows that while there was arthritis of the spine found on 
examination, there was no reference made to either the right 
leg or left shoulder.

VA outpatient treatment records dated from December 2002 to 
October 2004 show that the veteran, in pertinent part, 
reported waking up at night with painful shoulders and legs, 
which he described as arthritis.  A diagnosis of arthritis 
was of record, however, this was associated primarily with a 
lumbosacral spine disorder. Additionally, in December 2003, 
X-rays had revealed mild degenerative changes in both the 
medial and lateral compartments of the right knee.  However, 
no disability of the right leg or left shoulder was ever 
diagnosed.

In June 2006, the veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  He 
asserted that during his period of active service, his duty 
included teaching fellow servicemen arm and disarm hydrogen 
bombs.  He added that at the time, he had been told by a 
physician that as a result of his exposure to radiation, 
measured by his touching a reel canister resulting in a 
change of colors, he would not be able to have children and 
would eventually develop arthritis.

As indicated above, service connection for a radiogenic 
disease may be established in one of four ways.  As to the 
first, all of the evidence shows that the veteran's arthritis 
of the right leg and left shoulder was first manifested 
decades following separation from service.  There is no 
evidence that arthritis of the right shoulder or left leg was 
manifested in service or within the first post service year, 
thus service connection on a direct basis or a presumptive 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.309(a).

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  The veteran's service personnel records 
have not shown that he participated in service in "radiation-
risk activity" as the term is defined by applicable law.  
Consequently, service connection cannot be granted here on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).

As to the third method of establishing service connection, 
arthritis of the right leg and left shoulder are radiogenic 
diseases listed in 38 C.F.R. § 3.311.  In this regard, the 
regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
exposure to ionizing radiation, and that the evidence be of 
such character as to enable qualified personnel to prepare a 
dose estimate.

In this case, the veteran's service medical records are 
devoid of evidence confirming exposure to ionizing radiation.  
Without such evidence, there is no basis for referral for 
preparation of a dose estimate.  (VA is not required to 
forward a claim to the Under Secretary for Benefits for 
review when the veteran has a "zero" dose estimate).  In the 
absence thereof, service connection cannot be granted 
pursuant to 38 C.F.R. § 3.311.

As to the fourth method of establishing service connection 
under Combee, direct service connection can be established 
for a disorder claimed to be a result of exposure to ionizing 
radiation by showing that the disease or malady was incurred 
during or aggravated by service, a task which includes the 
difficult burden of tracing causation to a condition or event 
during service.  In the absence of any confirmation that the 
veteran was exposed to ionizing radiation, or as to any other 
cause, for the Board to conclude that the veteran's disorder 
had its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  In any event, there 
is no medical evidence indicating that the veteran's asserted 
right leg and left shoulder disorders are in any way related 
to service, to include exposure to radiation.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's right leg and left shoulder disorders are related 
to service on a direct basis or on any presumptive basis, 
including pursuant to the provisions of 38 C.F.R. § 3.311.  
The evidence is not in equipoise, therefore provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a favorable result for the veteran.  
The benefit sought on appeal is accordingly denied.
 
Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Duodenal ulcer with subtotal gastric resection

Service connection for duodenal ulcer was granted by rating 
action of the RO dated in June 1961, at which time 10 percent 
disability rating was assigned.  In August 1993, the RO 
determined that the veteran's duodenal ulcer, which was 
manifested by mild residuals of status post subtotal gastric 
resection, warranted an increased disability rating of 20 
percent.  The 20 percent disability rating was confirmed by 
the Board in a decision dated in April 1998.  In November 
2004, the veteran submitted a claim for an increased 
disability rating.

The veteran's service-connected duodenal ulcer with subtotal 
gastric resection is currently rated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under 
this diagnostic code provision, a 20 percent disability 
rating is warranted where there is evidence of moderate 
duodenal ulcer disease with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations.  A 40 
percent disability rating is warranted when there is evidence 
of a moderately severe duodenal ulcer that is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or by recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  For the maximum 60 percent disability rating 
to be assigned, the evidence must show severe ulcer, only 
partially relieved by standard therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 U.S.C.A. § 4.114 (2007).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  38 C.F.R. § 4.112 (2007).  
"Baseline weight" means the average weight for the two-year 
period preceding the onset of the disease.  66 Fed. Reg. 
29,488 (May 31, 2001).

A VA examination report dated in January 2005 shows that the 
veteran was said to have had a history of subtotal gastric 
resection for ulcerative disease.  He had been affected by 
longstanding dysphagia, gastroesophageal reflux disease, and 
distal esophageal strictures secondary to the 
gastroesophageal reflux disease.  He also had a history of 
esophagogastroduodenoscopy with dilation wherein it was 
indicated that he had a partial constriction of the mid 
esophagus secondary to reflux.  He was also known to have 
stenosis of the distal esophagus for which he underwent 
dilation.  He was noted to have pseudodiverticula in the 
esophagus at that time.  He reported that he would experience 
regurgitation on a daily basis with each meal.  He added that 
he would vomit approximately half his meal with occasional 
blood-tinged content.  He indicated that this had been 
occurring for approximately three years.  He also described 
some nausea at times, daily epigastric pain and burning, and 
little improvement with a protime pump inhibitor or with 
medication.  He did not report constipation or diarrhea.  He 
had other complications of gastroesophageal reflux disease, 
including vocal cord granulomas.  He indicated having lost 19 
pounds over the course of the preceding two years, having 
gone from 179 pounds to 160 pounds.  This would amount to an 
approximate 11 percent weight loss over the preceding two 
year period.

Physical examination revealed that the veteran appeared 
slightly weak and kyphotic.  Examination of the abdomen 
revealed epigastric tenderness with superficial and deep 
palpation.  There were positive bowel sounds.  There were no 
masses palpated.  There was no hepatosplenomegaly.  
Esophagogastro-duodenoscopy showed partial mid and distal 
esophagus strictures with evidence of reflux.  Biopsy showed 
hyperplastic squamous epithelium with mild acute inflammation 
consistent with reflux esophagitis.  The diagnosis was 
history of peptic ulcer disease, with no evidence of ulcer 
disease at this time.  There was significant gastroesophageal 
reflux disease which had been complicated by esophageal 
strictures requiring dilations on multiple occasions, most 
recently in 2003.  He had been effected with approximately 
daily regurgitation of his food contents, and it was 
difficult to state the impact on his daily life or 
occupational life since he was currently unemployed.  The 
examiner concluded that this was a separate issue from his 
ulcer disease since he did not have any current evidence of 
ulcers at the time.  The examiner added that if the veteran 
was regurgitating after each meal, there would obviously be 
some impairment, and that he was certainly effected by daily 
discomfort.

VA outpatient treatment records dated from January 2005 to 
August 2005 show that the veteran had been hospitalized as a 
result of complications from an esophageal tear following 
esophagogastroduodenoscopy for dysphagia from recurrent 
gastroesophageal reflux disease.

VA outpatient treatment records dated from August 2005 to 
February 2007 show intermittent treatment for reported 
stomach pain, and esophageal stricture associated with 
gastroesophageal reflux disease.  There is no evidence of a 
recurrence of a duodenal ulcer.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating in excess of 20 percent for his 
service-connected duodenal ulcer.  The Board notes that the 
veteran has not been shown to have a moderately severe 
duodenal ulcer with impairment of health manifested by anemia 
and weight loss; or by recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

While the evidence of record has shown that the veteran has 
daily regurgitation on with meals, occasional nausea and 
vomiting, and epigastric pain and burning, the examiner in 
January 2005 concluded that these were associated with 
gastroesophageal reflux disease, which was a separate issue 
from his ulcer disease as the veteran did not have any 
current evidence of ulcers.  As such, the veteran does not 
meet the criteria for the next higher 40 percent disability 
rating under Diagnostic Code 7305.  The evidence of record 
shows that the predominant symptomatology experienced by the 
veteran is attributed to gastroesophageal reflux disease, for 
which he is not service connected.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7308, the diagnostic code for post- 
gastrectomy syndromes.  Under Diagnostic Code 7308, moderate 
postgastrectomy syndromes characterized by less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory disturbances after meals, but with diarrhea and 
weight loss warrant a 40 percent disability rating.  A 60 
percent disability rating is assigned for severe post-
gastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  38 
C.F.R. § 4.114, Diagnostic Code 7308 (2007).

Since the medical evidence of record indicates that the 
veteran does not experience diarrhea or substantial weight 
loss with malnutrition or anemia, he does not meet the 
criteria for a higher disability rating under Diagnostic Code 
7308.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

The Board recognizes that the veteran does experience 
frequent and regular  gastroesophageal symptoms, however, he 
has not demonstrated that these are associated with his 
service-connected duodenal ulcer.  Based on the above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for an increased disability rating.  
Based upon the guidance set forth in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms generally 
remained constant throughout the course of the period on 
appeal, and as such, staged ratings are not warranted.  As 
the preponderance of the evidence is against the veteran's 
claim, a disability rating in excess of 20 percent for the 
service-connected duodenal ulcer with subtotal gastric 
resection is not warranted.  The benefit-of-the doubt 
doctrine is inapplicable and this claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a rupture of the esophagus

The veteran asserts that he sustained an esophageal 
perforation in April 2005, while undergoing an esophageal 
dilation procedure at a VA medical treatment facility.  

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  As the veteran's claim was filed in 
September 2005, the current version of the law applies.  
VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected. A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007). 

VA hospital treatment records show that the veteran underwent 
an esophagogastrectomy and dilation of an esophageal 
stricture on April 21, 2005.  In conjunction with this 
procedure, the veteran was provided notice of the procedure, 
alternatives, risks, and benefits by the physician.  An 
executed consent form was then obtained from the veteran by 
the physician.  During the procedure, a distal esophageal 
stricture was dilated 35 centimeters.  A small amount of 
blood was seen on the dilator.  The veteran tolerated the 
procedure well and was to be brought back in four to six 
weeks for repeat dilation. 

After the procedure, later that same evening, the veteran 
developed chest and epigastric region pain, and further 
studies revealed an esophageal rupture requiring emergent 
surgical repair.  On April 22, 2005, the perforation was 
primarily repaired through a left thoracotomy with 
debridement, and the use of an intercostal muscle flap.

Subsequent VA outpatient treatment records dated from April 
2005 to February 2007 show that the veteran was seen 
intermittently for reported back and leg pain which he 
asserted he did not have prior to the April 2005 procedure.  

A VA neurological clinic evaluation report dated in November 
2006, shows that the veteran reported continued back pain and 
soreness, along with trouble swallowing, ever since his April 
2005 procedure.  He did indicate that he was able to maintain 
his weight.  The assessment concluded that the veteran's 
history and examination appeared to be more consistent with 
muscle or bone pain rather than pain and dysfunction from the 
nervous system.  In an addendum later in November 2006, it 
was indicated that the veteran's described severe thoracic 
pain sounded neuropathic, but that there might also be a 
visceral somatic component to it.

In June 2006, the veteran testified at a personal hearing 
over which a Decision Review Officer of the RO presided.  He 
described that he was currently unemployed as a result of 
what had happened to him with regard to his April 2005 
esophageal restriction procedure.

In support of his claim, in September 2006, the veteran 
submitted a treatise from the Cedars-Sinai Health Connections 
website addressing esophageal rupture.  It was indicated that 
tubes or instruments placed into the esophagus during medical 
procedures caused approximately half the cases of rupture.  
Ruptures were also said to be caused by severe injury or 
trauma to the esophagus; violent vomiting; swallowing 
cleaning fluids, strong chemicals, or foreign objects; ulcers 
in the esophagus; cancer of the esophagus; lifting a heavy 
object; and straining during defecation.  The veteran wrote 
in that it could be caused by a doctor's carelessness.

It its rating decision dated in September 2006, the RO relied 
on an article from Jackson Siegelbaum Gastroenterology 
apparently obtained from a website (www.gicare.com), 
asserting that while uncommon, an esophageal perforation was 
a complication of a dilation procedure conducted in April 
2005.   While it is not clear whether a copy of this treatise 
was made available to the veteran prior to the RO's reliance 
on it in its September 2006 decision (See Thurber v. Brown, 5 
Vet App. 119, 126 (1993)), the Board finds that the 
information provided in this treatise is consistent with that 
set forth in the Cedars-Sinai Health Connections treatise 
submitted by the veteran in September 2006.  As such, the 
Board finds that providing the veteran with additional notice 
of the Jackson Siegelbaum Gastroenterology would, 
essentially, be redundant and of no greater benefit to the 
veteran.

Following a careful review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a rupture of the esophagus.  There is no 
evidence of record that the rupture of the esophagus 
sustained in April 2005 was evidence of negligence or 
improper medical care, or that it was an event not reasonably 
foreseeable.  To the contrary, the Cedars-Sinai Health 
Connections treatise provided by the veteran suggested that 
esophageal ruptures were most often caused by tubes or 
instruments placed into the esophagus during medical 
procedures.  The Jackson Siegelbaum Gastroenterology treatise 
suggested that although uncommon, esophageal perforation was 
a complication of the dilatation of the esophagus.  The VA 
hospital treatment records dated in April 2005 show that the 
veteran's surgeon discussed all of the possible complications 
with him prior to his surgery.

Accordingly, the veteran has not presented any competent 
medical evidence that the his April 2005 VA surgical 
treatment caused additional disability by failing to exercise 
the degree of care that would be expected of a reasonable 
health care provider or that VA's surgical treatment was 
furnished without the veteran's informed consent.

The Board has considered the veteran's statements and 
testimony in support of his claim.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

While the Board is very sympathetic to the veteran's 
condition, in the final analysis, the preponderance of the 
evidence is against the claim for compensation for a ruptured 
esophagus sustained in April 2005, within the meaning of 38 
U.S.C.A. § 1151.  Consequently, the veteran's claim must be 
denied.

TDIU

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16 (2007).  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2007).

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for only one disability, duodenal ulcer with subtotal 
gastric resection, which is rated as 20 percent disabling.  
The veteran has a combined disability rating of 20 percent.  
38 C.F.R. § 4.16(a)(2).  Thus, the requirement for a combined 
disability rating of 70 percent or higher has not been met.

Even if the ratings for a veteran's disabilities fail to meet 
the objective bases upon which a TDIU may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total disability rating may also 
be assigned on the basis of a showing of unemployability, 
alone.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2007).  Such 
cases are submitted to the Director of Compensation and 
Pension Service for extra-schedular consideration.  In this 
case, the RO denied consideration of the veteran's TDIU on an 
extraschedular basis in the March 2005 rating decision, 
concluding that there were no exceptional factors or 
circumstances associated with the veteran's disablement.

The Board finds that the evidentiary record does not support 
a conclusion that there are any unusual or exceptional 
circumstances present in the veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service.   See 38 C.F.R. § 3.321(b)(1) (2007).  
In this regard, there has been no indication that VA's Rating 
Schedule for disabilities is insufficient or inadequate to 
assign ratings for the veteran's service-connected 
disabilities.

Although the veteran has asserted that he cannot work because 
of his service-connected disability, the Board finds no 
objective medical evidence that the veteran's duodenal ulcer 
with subtotal gastric resection alone would render him 
unemployable.  The veteran has provided no evidence or 
information to support his claim of entitlement to TDIU, and 
the record does not support his contention.

As noted above, the January 2005 VA examination report showed 
that the veteran had no current evidence of ulcers, but that 
his symptoms were associated with non-service-connected 
gastroesophageal reflux disease, which was a separate issue 
from his ulcer disease.  Subsequent VA outpatient treatment 
records dated from January 2005 to February 2007 show 
intermittent treatment for reported stomach pain, and 
esophageal stricture associated with gastroesophageal reflux 
disease, but no evidence of a recurrence of a duodenal ulcer.  
While there is evidence of record that the veteran indicated 
he was not currently employed, it has not been shown that he 
is not employed as a result of a service-connected 
disability.

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability. The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the veteran.  To the contrary, the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  There is no medical 
evidence of record indicating that the veteran is 
unemployable as a result of his service-connected disability.  
Accordingly, entitlement to a TDIU is not warranted and the 
appeal as to this issue must be denied. 


ORDER

Service connection for a right leg disorder, to include as a 
result of exposure to radiation, is denied.

Service connection for a left shoulder disorder, to include 
as a result of exposure to radiation, is denied.

A disability rating greater than 20 percent for service-
connected duodenal ulcer with subtotal gastric resection is 
denied.

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a rupture of the esophagus are denied.

Entitlement to a TDIU is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


